Citation Nr: 9926966	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-24 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, characterized as degenerative disc disease at L4-
L5 and at L5-S1 with a herniated disc at L5-S1, status post 
laminectomy with right-sided radiculopathy.

2.  Entitlement to service connection for a chronic 
urological disorder, to include urinary stricture and 
hematuria.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected chronic maxillary sinusitis and vasomotor 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1976 to September 1985.  He also served in 
the Maryland Air National Guard from October 1985 to October 
1990, which included several periods of active duty for 
training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
this decision, the RO denied service connection for a low 
back disability, identified as degenerative disc disease with 
low back pain, status post right L5-S1 laminectomy and 
diskectomy, with radiculopathy; for chronic sinusitis, 
deviated septum, status post septoplasty, vasomotor rhinitis 
and maxillary sinusitis; and for a urological disorder, 
identified as a chronic urological disorder and acute 
asymptomatic microhematuria.  

The Board notes that in August 1996, the RO granted service 
connection for chronic sinusitis with vasomotor rhinitis and 
established a noncompensable evaluation effective from April 
1994.  In this appeal, the veteran has continued to express 
disagreement with the disability rating assigned.

The Board also notes that during his July 1998 hearing, the 
veteran contended that he has been diagnosed with a 
neurogenic bladder condition.  He claims that this condition 
is secondary to his low back disability, which he claims was 
incurred in service.  As the issue of entitlement to service 
connection for a neurogenic bladder secondary to a low back 
disability has not been previously addressed, this matter is 
accordingly referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the RO].

The issues of entitlement to service connection for a 
urological disorder, to include urinary stricture and 
hematuria, and entitlement to a compensable evaluation for 
chronic sinusitis are addressed in the remand portion of this 
decision.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that the veteran's low back disability was not 
incurred in or aggravated during service nor is it otherwise 
etiologically related to service.


CONCLUSION OF LAW

The veteran's low back disability, characterized as 
degenerative disc disease at L4-L5 and at L5-S1 with a 
herniated disc at L5-S1, status post laminectomy with right-
sided radiculopathy, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first address the 
law and regulations pertinent to a claim for service 
connection.  The Board will then address the factual 
background pertinent to the veteran's low back claim.  The 
Board will then analyze the veteran's low back claim and 
render a decision.  As noted above, the remaining issues in 
this case will be addressed in the remand portion of this 
decision.

Relevant Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Service connection 
may be granted for chronic disabilities if shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998). 

Under 38 U.S.C.A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of a current diagnosis; evidence of a 
disease or injury in service; and competent medical evidence 
of a nexus between the veteran's current diagnosis and 
service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Once a claim has been found to be well grounded, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is for or against 
the claim.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

The veteran's DD Form 214 reflects that during service in the 
Air Force, he served for three years and two months as a 
fighter pilot and for six years and five months as a 
helicopter pilot.

The veteran's medical history is lengthy and involves 
extensive treatment for his low back disability.  For the 
purposes of this decision, however, most of the salient 
aspects of his history are uncontroverted.

Upon entrance into service, the veteran reported no history 
of recurrent back pain and an examiner noted "normal" for 
the veteran's spine and upper extremities.  

Service medical records reflect that in July 1978, the 
veteran complained of dull back pain for two days.  No 
diagnosis was noted.  In March 1983, the veteran again 
complained of back pain, which was then diagnosed as 
paravertebral muscle strain.  On May 6, 1983, the veteran 
reported a number of symptoms including low back pain, 
dizziness, stomach cramping, and diarrhea.  The examiner 
prescribed medications and bed rest.  By May 9th, the veteran 
reportedly felt "much better" and only suffered from 
diarrhea. 

In a report of medical history dated in January 1985, the 
veteran reported no history of recurrent back pain and wrote 
that he was in "excellent physical condition."  In July 
1985, during an examination conducted for separation, an 
examiner noted "normal" for the veteran's spine and the 
veteran again reported no history of recurrent back pain.  
However, in clinical notes dated in July 1985 and August 
1985, examiners noted that the veteran was reporting 
persistent low back pain.  A diagnosis of muscle strain was 
noted.  Subsequent service medical records are negative for 
any further complaints of low back pain and by November 1985, 
the veteran again reported no history of recurrent back pain.  
In a November 1985 report of medical history, the veteran 
described himself as "unusually healthy."

During the veteran's service in the Maryland Air National 
Guard, several physical examinations were conducted.  During 
examinations dated in November 1986, November 1987, and 
November 1988, the veteran reported no history of recurrent 
back pain.  During each of these examinations, examiners 
noted "normal" for the veteran's spine and upper 
extremities.  Other service medical records dated between 
1986 and 1990 are negative for any complaints or treatment 
related to low back pain.

In June 1993, the veteran was treated at the Loma Linda 
University for low back and right leg pain.  The veteran 
reported a five to six year history of low back pain, but 
indicated that it was not to any significant degree.  He 
reported that in the summer of 1992, he awoke one morning and 
noticed a fairly acute onset of severe low back pain and 
right leg pain.  He subsequently underwent physical therapy 
and was treated by Dr. S.  His symptoms reportedly improved 
but were still exacerbated by prolonged sitting and driving, 
at which point he felt tingling pain his right hip and toes.  
He was diagnosed with lumbar degenerative disc disease and a 
herniated disc at L5-S1, with right S1 radiculopathy.

The medical evidence reflects that the veteran's symptoms 
continued to worsen and by September 1993, he was admitted to 
the hospital for a laminotomy and diskectomy on the right at 
L5-S1.  An MRI [magnetic resonance imaging] reportedly 
revealed a herniated disc at L5-S1, which was impinging on 
the right S1 nerve root.  At the completion of surgery, his 
treating physician noted that his nerve root was tension free 
and no longer displaced.

In April 1994, the veteran filed a claim of entitlement to 
service connection for a low back disability.  He reported 
that since the onset of acute back pain in June 1992, he has 
experienced ongoing pain in his lower back in varying degrees 
of intensity.  He indicated that his September 1993 surgery 
was successful in alleviating the shooting pains in his right 
leg and some of the numbness in his right foot, but that his 
back problems continued to threaten his livelihood as an 
airline pilot.  The veteran indicated that to the best of his 
knowledge, there was no mention of this problem in his 
service medical records.  However, he contended that both the 
continuous vibrations experienced while flying helicopters 
during service and exposure to high "G" forces while flying 
fighters were contributing factors to the development of his 
low back disability.

Medical records dated throughout 1994 reflect that the 
veteran continued to receive ongoing treatment from a number 
of physicians for his low back disability.  In July 1994, the 
veteran underwent a neurological evaluation by Dr. C.J.  The 
veteran reported that he had worked regularly as an airline 
pilot for American Airlines since 1986 but that he was forced 
to leave in September 1993 due to his back problems.  Dr. 
C.J. diagnosed the veteran with multi-level degenerative 
lumbosacral disc disease and chronic right S-1 radiculopathy 
manifested by occasional right leg pain.

In November 1994, the veteran submitted a statement in which 
he indicated that he was continuing to seek treatment for his 
low back pain.  He reported that two of his physicians had 
indicated that his military flying background was a 
contributing factor to the development of his back condition.

In July 1995, the veteran submitted an additional statement 
in which he indicated that the Social Security Administration 
had found him to be disabled due to his back condition since 
September 1993.   He contended that at least a portion of 
this disability could be attributed to his 15 years of 
military flying out of his total of 18 years of flying 
experience.  He reported that he had always felt pain and 
soreness during service but had felt that these were a normal 
part of the high "G" force environment he worked in.  It 
was not until his acute episode of back pain in June 1992 
that he realized that this pain might have been indicative of 
a more serious problem.

In January 1996, the veteran's mother submitted a statement 
in which she reported that in the early 1980's, the veteran 
would often visit her when he was on leave.  During these 
visits, the veteran apparently reported that his back was 
hurting to such an extent that she had him see a local 
physician.  She related his back pain to the constant 
vibration he experienced while piloting helicopters in the 
service.

In January 1996, the veteran was provided with a personal 
hearing at the RO.  He testified that he first experienced a 
constant, dull back pain in the early 1980's.  He reported 
that he had seen a chiropractor at the time but had forgotten 
about it until his mother recently reminded him.  He reported 
that he would attempt to obtain these records and submit them 
in support of his claim.  The veteran testified that his back 
pains continued throughout service but that he was afraid to 
report them.  He explained that pilots did not report 
problems until they became so painful that they could not 
walk or sit because the threat of being "grounded" was 
always present.  The veteran also testified that although he 
flew for American Airlines for a number of years, these would 
have been considered "low gee aircraft" as opposed to the 
"high gee aircraft" flown in the military.  He reported 
that he never received treatment while in the Maryland Air 
National Guard because he had to commute so far from his home 
that he did not believe that medical treatment would have 
been possible.  

In July 1998, the veteran was provided with a personal 
hearing before the undersigned member of the Board.  The 
veteran testified that he first began to experience pain and 
soreness in his back within a year of first flying 
helicopters in service but that he did not think much of this 
at the time because all of the pilots experienced similar 
symptoms.  He indicated that his back was so sore that when 
he would come home at night, his wife would massage his back 
and he would do stretching exercises.

During his July 1998 hearing, the veteran submitted an 
additional "packet" of information, accompanied by a waiver 
of RO consideration.  See 38 C.F.R. § 20.1304 (1998).  As 
part of this packet, the veteran included a chronological 
list of all actions and correspondence taken by either 
himself or VA since he initially filed his claim.  In this 
list, the veteran noted that he had attempted to acquire the 
treatment records from the chiropractor he saw in the early 
1980's but was informed that these records no longer exist.  
The veteran also reiterated his general contentions and cited 
to the ample medical evidence that was already associated 
with the claims folder.  He claimed that much of this 
evidence had been ignored by the RO in making its 
determinations.  The veteran also included citations to 
several additional medical treatise in support of his 
contention that exposure to vibration could lead to 
degeneration of the lumbar spine.  Several excerpts from 
these treatise were included in the packet and the veteran 
contended that while the individual articles submitted may 
not specifically point to an exact causal relationship of 
helicopters, high g-force aircraft, and degenerative disc 
disease, combinations of articles do so "emphatically."  He 
also cited to the May 1996 VA examiner's opinion in which 
that examiner indicated that activities such as running or 
jumping could contribute to degenerative disc disease.  In 
response, the veteran contended that during much his time in 
the Air Force, he participated in running programs which were 
required to maintain health and fitness.


Medical opinions

The Board has identified numerous opinions of medical 
professionals in the record which attempt to address the 
question of whether the veteran's low back disability is 
related to service.  For the sake of clarity, these medical 
opinions will be grouped into those which generally tend to 
support the veteran's contention that his low back disability 
is related to service and those which generally do not.

Evidence supporting a grant of service connection

In June 1995, the veteran's treating physician, Dr. W.W., 
submitted a statement in which he indicated that it was clear 
that any activity which caused high frequency increases in 
disc loading or conventional low frequency loading of the 
disc must be considered as potentially causal with respect to 
the veteran symptoms.  Dr. W.W. wrote that the fact that his 
symptoms did not appear for a long period of time after 
injury could not be construed as evidence that the disc 
loading was not a contributing factor because it is well 
known that symptoms of disc disease occur only in advance 
stages and may take many years to develop.

Also in June 1995, the veteran obtained a statement from Dr. 
J.R., a neurological surgeon.  Dr. J.R. indicated that from 
his position as Chief of Neurosurgery at the National Naval 
Medical Center, he was responsible for caring for many pilots 
and that many of these pilots were involved in exactly the 
same type of aircraft as the veteran.  Dr. J.R. wrote that in 
his opinion, there is was clear relationship between spine 
disease and the vibrational forces experienced by a pilot.  
However, Dr. J.R. wrote to the veteran that although he felt 
that from a generic perspective that vibration forces do 
accelerate symptoms such as those reported by the veteran, he 
would feel more confident in supporting his position once he 
received additional information regarding his medical 
history.  There is not indication in the record that the 
veteran responded.

In September 1995, Dr. B.A., a physician from the Center for 
Spinal Disorders in San Diego, California, submitted a 
statement in which he discussed the etiology of the veteran's 
back disability.  Based on the veteran's reported history of 
working with helicopters and "high-G fighters" both in the 
Air Force and National Guard, Dr. B.A. indicated that it was 
his opinion that the frequent vibration and workload 
experienced as a result were contributing factors that caused 
or aggravated the degenerative changes in the veteran's 
spine.  A similar statement was submitted by Dr. B.A. in May 
1996.

Throughout his appeal, the veteran has also submitted 
numerous medical treatises in support of his contention that 
his low back disability is related to his military service.  
These articles support the general contention that both 
exposure to vibration and the posture assumed by pilots while 
flying could potentially lead to an increased risk of spinal 
degeneration and low back pain.  Although the veteran has 
submitted several pertinent articles in support of his claim, 
of particular note are the articles titled Vibration of the 
Spine and Low Back Pain and Helicopter Pilot Back Pain: A 
Preliminary Study.  Also of particular note is an article 
titled Whole-body Vibration Injuries.  The authors of these 
articles pointed to their own studies and other evidence 
which support the belief that low back pain has been found to 
be more prevalent among helicopter pilots than among other 
types of pilots and the general population.  However, based 
on the insufficiency of evidence, most of these authors 
concluded that the evidence pointed only to an increased risk 
factor and were reluctant to conclude that a clear 
relationship existed between exposure to vibration, g-forces, 
and the unusual posture pilots are forced to assume, and 
degeneration of the lumbar spine.

During his January 1996 hearing, the veteran submitted an 
audiotape that contained a statement from his wife, a 
registered nurse.  She stated that in her opinion, the 
veteran's low back disability was caused by the persistent 
numbing vibration and awkward positioning experienced while 
piloting helicopters in service. 

In May 1997, Dr. B.A. submitted a more detailed statement in 
which he again expressed his opinion that the veteran 
degenerative disc disease was caused by vibration experienced 
while flying helicopters.  Dr. B.A. pointed to the literature 
and studies obtained by the veteran, which support a 
relationship between helicopter flying and low back pain.  
Dr. B.A. also indicated that the veteran's condition was not 
that of a ruptured disc as has been referred to by VA, but 
rather chronic disc degeneration, which caused a collapse and 
secondary disc protrusion.

Evidence against a grant of service connection

In February 1996, the veteran's claims folder was reviewed by 
a VA orthopedic specialist.  Regarding the medical treatise 
evidence of record, the VA specialist indicated that while it 
was well-known that the jiggling and vibration of the body 
could produce back pain, a great deal of study still needed 
to be made before it could be stated that the disc problem of 
herniation was caused by vibration.  The VA specialist also 
indicated that although the veteran may have indeed suffered 
from back pain in the early 1980's, it was quite unlikely 
that this pain was severe as he would not have been able to 
fly daily and carry out his duties regularly.  In light of 
this fact, and the veteran's own reports that his severe back 
pain did not began until 1992, the VA examiner concluded that 
the veteran's present disability was not a result of his 
helicopter flying in service.

In May 1996, the veteran's claims folder was also reviewed by 
Dr. J.G., a board-certified anesthesiologist with experience 
in dealing with low back diseases.  Dr. J.G. concluded that 
it was quite clear that prior to 1992, the veteran had no 
significant organic radicular back symptoms.  Dr. J.G. noted 
that the veteran had passed all his physicals in service with 
flying colors.  With respect to the back pain reported in the 
early 1980's, Dr. J.G. indicated that over 85 percent of 
adults will have intermittent myofascial back pain and that 
this was certainly the type described by the veteran prior to 
his 1992 ruptured disc.  

After what he described as an "exhaustive" search of the 
literature, Dr. J.G. reported that there is no peer review 
literature that could give a definite relationship between 
low back pathology and either G-forces or vibration.  Dr. 
J.G. noted that the incidence of low back pain among airline 
pilots and helicopter pilots appeared about the same, and 
that although it was greater than that of the general 
population, pilots had a number of higher risk factors, 
including a more rigorous lifestyle and a higher incidence of 
smoking.  Dr. J.G. also noted that the seven-year period 
between the veteran's active service and his disc herniation 
is very important because this is "a very long time" and 
that virtually any daily activity could contribute to gradual 
degeneration of the disc.  Dr. J.G. concluded that there was 
no probable relationship between the veteran's low back 
disability and either G-force exposure or vibration exposure.

In July 1999, the Board arranged for a review of the claims 
folder  by an independent medical expert (IME), Dr. W.G., 
Assistant Professor at the Eastern Virginia Medical School.  
See 38 U.S.C.A. § 7109 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.901(d) (1998).  Dr. W.G. reviewed the medical evidence 
of record and the veteran's contentions, and concluded that 
no causal relationship existed between the vibration and 
forces of gravity experienced by the veteran in service and 
the degeneration of the his lumbar spine.  Dr. W.G. 
acknowledged that the veteran's complaints of back pain 
during service, including the statement of the veteran's 
mother regarding these complaints.  However, Dr. W.G. 
concluded that the medical evidence showed that these 
incidents of pain resolved without any disability or time 
lost from work or duty.  The first significant episode of 
pain was not until 1992, several years after his last period 
of active duty, and Dr. W.G. was unable to relate this 
episode to the veteran's service.  Dr. W.G. also acknowledged 
the ample medical articles submitted by the veteran in 
support of his claim.  However, he concluded that although 
these articles point to a potential relationship between 
vibration and degenerative disease of the spine, one could 
not extrapolate these potential relationships as cause and 
effect.  Dr. W.G. indicated that each of these articles had 
limitations and could not be considered authoritative.  He 
also disagreed with the conclusion of Dr. B.A. and the 
veteran's wife that there is a definite relationship between 
vibration and degenerative disc disease, as these articles 
pointed merely to an increased risk rather than a causal 
relationship.


Analysis

As an initial matter, the Board finds that the veteran's 
claim of entitlement to service connection for a low back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Specifically, the Board finds that the veteran 
has submitted competent evidence of a current diagnosis; 
evidence of a disease or injury in service; and competent 
medical evidence of a nexus between the veteran's current 
diagnosis and service.  See Caluza, 7 Vet. App. at 506.

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim. See 38 U.S.C.A. § 5107(a).  In this instance, there is 
ample medical evidence of record and the veteran has been 
provided with a full opportunity to submit evidence and 
argument in support of his claim.  The Board is satisfied 
that all facts that are relevant to these issues have been 
properly developed and that no further development is 
necessary in order to comply with the duty to assist under 
38 U.S.C.A. § 5107(a).

The Board has reviewed all of the evidence of record.  See 
38 U.S.C.A. § 7104(a).  As noted above, most of the factual 
background in this case is not in dispute.  During his active 
duty in both the Air Force and the Maryland Air National 
Guard, the veteran served as both a helicopter and fighter 
pilot, which was consistent with repeated exposure to both 
vibration and high g-forces.  He complained of back pain at 
times during active duty.  The veteran currently suffers from 
a low back disability for which he has been receiving ongoing 
treatment since 1992.  The sole matter still under dispute is 
whether the veteran's degenerative disc disease and other low 
back problems are related to his exposure to vibration or g-
forces or any other incident of service.  The veteran 
contends that such a causal relationship does exist.  The 
evidence both for and against the veteran's claim consists 
primarily of the medical opinions listed above, which include 
evaluations of the veteran's medical history and medical 
treatise evidence.  

After carefully reviewing all of the evidence of record, 
including the medical opinions set forth above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Although the veteran has submitted 
numerous expert medical opinions in support of his claim, the 
Board places the greatest probative weight on the opinion of 
the July 1999 independent medical expert, Dr. W.G., who 
reviewed the veteran's entire medical history as well as the 
medical treatise evidence submitted by the veteran and 
concluded that no causal relationship exists between the 
veteran's low back disability and service.
Dr. W.G. based is opinion on the number of years which passed 
between the veteran's last reported incident of back pain in 
service, which occurred in 1985, and his reported onset of 
severe back pain, which occurred in 1992.  He also cited the 
numerous instances between the veteran's departure from 
service and 1992 in which the veteran was physically examined 
and no deficiencies were noted.  Dr. W.G. considered the 
medical treatise evidence of record but concluded that while 
this evidence points to an increased risk for pilots of 
degeneration of the spine, it fails to establish a clear 
"exposure-response" relationship between lumbar spine 
disorders and either whole body vibration, exposure to g-
forces.

The Board notes that Dr. W.G.'s opinion is corroborated by 
the opinion of Dr. J.G., the anesthesiologist who reviewed 
the veteran's claims folder in May 1996.  The Board also 
places great probative weight on the opinion of Dr. J.G., as 
he both reviewed the veteran's medical history and conducted 
an exhaustive review of the medical literature regarding this 
issue, and reached virtually the same conclusions as Dr. W.G. 
did in his report.  In essence, Dr. J.G. indicated that the 
kind of back pain reported by the veteran during his active 
duty years was common myofascial back pain experienced by 
most adults and was quite different from the debilitating 
back disorder which first appeared in 1992.   Dr. J.G. also 
found it particularly important that the back pain that was 
reported in service resolved quickly and was never so severe 
as to interfere with work or duties.  Like Dr. W.G., Dr. J.G. 
placed emphasis on the fact that the veteran failed to report 
any back problems between 1985 and 1992.  Additionally, Dr. 
J.G. reviewed not only the medical treatise evidence of 
record, but also conducted a thorough review of his own, and 
concluded that there was no peer review literature that could 
give a definite relationship between low back pathology and 
either G-forces or vibration.  

As both Drs. J.G. and W.G. based their opinions on lack of 
any evidence of back problems between 1985 and 1992, the 
Board has given special consideration to the veteran's 
contention that he did indeed suffer from back pain during 
that period.  However, the Board concludes that the veteran's 
current statements regarding instances of back pain between 
1985 and 1992 are contradicted by several reports of medical 
history which were completed by him during this period.  In 
these reports, the veteran specifically indicated that he did 
not suffer from any recurrent back pain.  On at least one 
occasion, he even described himself as "unusually healthy."  
Because these reports were completed by the veteran himself 
during the years in question, and were corroborated by 
several contemporaneous physical examination that revealed no 
back disability, the Board finds that the recent 
contradictory statements made by the veteran in support of 
his claim for service connection regarding back pain during 
this period are not credible.  See Madden, 125 F. 3d at 1481.

The Board notes that there is one additional medical opinion 
of record.  In February 1996, the veteran's claims folder was 
reviewed by a VA orthopedic specialist to determine the 
etiology of the veteran's back disorder.  The Board notes 
that although the VA orthopedist concluded that the veteran's 
low back disability was not related to his service, the VA 
orthopedist limited the bulk of his discussion to the nature 
of the veteran's low back disability rather than the 
etiology.  The VA orthopedist did, however, discuss the 
history of the veteran's back problems, noting that the 
veteran was able to go about his duties until 1992, when he 
experienced severe back pain.  Based on this history, the VA 
orthopedist concluded that the veteran's current back 
disability was unrelated to his service.  To the extent that 
the reasoning contained in this opinion supports the 
conclusions of Drs. J.G and W.G., the Board assigns it some 
weight of probative value.

The Board has of course carefully reviewed the evidence, 
including several medical opinions, which the veteran 
submitted in support of his claim.  However, after reviewing 
these opinions, the Board finds them to be of less probative 
value than those of either Drs. W.G. or J.G.  Specifically, 
the Board notes that while two of these opinions, those of 
Drs. W.W. and J.R., addressed the existence of a generic 
relationship between exposure to vibration and g-forces, and 
degeneration of the spine, neither physician specifically 
addressed the veteran's disability.  See Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) (The Court held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim).  Dr. W.W. indicated that any 
activity which caused high frequency increases in disc 
loading or conventional low frequency loading of the disc 
must be considered as "potentially causal" with respect to 
the veteran's symptoms.  However, this statement falls far 
short of addressing the veteran's specific disability and 
whether it is in fact related to service.  Dr. J.R. 
acknowledged that while he does believe that such a causal 
relationship exists in a generic sense, he would have to 
review the veteran's medical history more closely before he 
could support his position.

The Board has also considered the opinion of the veteran's 
wife, a registered nurse, who based her opinion on a "review 
[of] the relevant medical literature and research studies" 
pertinent to the veteran's claim.  However, although the 
veteran's wife based her opinion on a review of medical 
literature, there is no indication in the record that she has 
any specialized training or experience regarding disorders of 
the spine.  She listed her credentials as a Baccalaureate 
degree, a Master's degree with Advanced Preparation in Adult 
Medical Surgical Nursing, and 20 years experience as a nurse.    
The Board has considered this medical opinion.  See Goss v. 
Brown, 9 Vet. App. 109, 114-5 (1996).  The Court has held 
that factors for consideration in assessing the medical 
competence to render an opinion as to medical causation 
include specific expertise in the relevant specialty and 
actual participation in the treatment.  See Black v. Brown, 
10 Vet. App. 279 (1997).  While the Board does not question 
either her credibility or credentials as a nurse, the Board 
believes that her lack of special knowledge in disorders of 
the spine is critical where the record presents such a 
complicated and contradictory picture as to history and 
symptoms.  Without such specialized knowledge or experience, 
the Board finds her medical opinion to be of little probative 
value.

The Board has also considered the medical treatise evidence 
submitted by the veteran, particularly in light of recent 
Court precedent.  In Mattern v. West. 12 Vet. App. 222 
(1999), the Court held that an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise "is too general and 
inconclusive" to well ground a claim.  Citing Sacks v. West, 
11 Vet. App. 314, 317 (1998).  However, the Court has also 
held that medical treatise evidence could "discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  See Wallin v. West, 
11 Vet. App. 509, 514 (1998).  Additionally, the Court has 
held that medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional.  See Rucker v. Brown, 10 Vet. App. 67, 73-74 
(1997).

Although much of the Court's precedent in this area applies 
to determinations of well groundedness, the Board believes 
that much of the same reasoning applies in this context as 
well.  In this instance, the veteran has submitted numerous 
treatise which point to a potential relationship between 
exposure to vibrations and g-forces, and the development of 
lumbar spine disorders.  However, this evidence is 
essentially "generic" and the Board finds it to be of 
little probative value by itself in determining the merits of 
this veteran's claim.  Sacks, 11 Vet. App. at 317; Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil, 8 Vet. App. 
463.  The Board notes that the veteran himself has 
acknowledged that the individual articles do not specifically 
point to an exact causal relationship.  Rather, the veteran 
contended that the articles do so in combination with other 
evidence of record.

Essentially, the Board feels that the medical treatise 
evidence, which demonstrates only a potential relationship 
between degenerative disc disease and piloting, is only as 
probative as it may be found to apply to the veteran's 
specific case by competent medical professionals.  As noted 
above, both Drs. W.G. and J.G. found that while the medical 
literature may point to an increased risk of lumbar spine 
disorders for pilots, it does not demonstrate that this 
veteran's degenerative disc disease was caused by service. 

The Board has carefully reviewed the medical opinions 
submitted by Dr. B.A., a specialist in disorders of the 
spine.  The Board notes that it recognizes that Dr. B.A. 
apparently served as the veteran's treating physician for a 
number of years.  The Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993).  Thus, the Board has considered 
Dr. B.A.'s opinion as it would that of any expert medical 
opinion submitted either against or in support of a claim.  
The Board is cognizant, however, although the Court has 
specifically rejected the "treating physician rule", the 
Board is obligated to articulate reasons or bases for 
rejecting the medical opinion of a treating physician.  
Guerrieri, 4 Vet.App. at 470-1.

The Board has reviewed Dr. B.A.'s opinion in the context of 
the entire record and finds that it cannot be reconciled 
with, and is simply outweighed by, the opinions of both Drs.  
J.G. and W.G., two independent medical experts who reviewed 
the same evidence and literature as Dr. B.A. and reached the 
opposite conclusion.  

Of particular note to the Board was the fact that Dr. B.A. 
based his opinion primarily on the medical literature which 
he concluded proves a "definite" relationship between 
exposure to such forces and low back problems.  As noted 
above, Drs. J.G. and W.G. also reviewed the medical 
literature and found that such a conclusion was in fact not 
definite at all.  Dr. J.G. pointed to several aspects of the 
studies conducted in this area which call into question such 
a conclusion, such as the prevalence of other risk factors 
among pilots and the similar numbers of airline pilots who 
have developed back problems to helicopter pilots.  Dr. B.A. 
failed to reconcile any such contradictory evidence to his 
finding that the medical literature proves the existence of a 
"definite" relationship.  In fact, after reviewing the 
medical treatise evidence submitted by the veteran, the Board 
finds that most authors of these studies were explicit in 
their reluctance to conclude that a definite causal 
relationship exists between exposure to g-forces, vibrations, 
or bad posture, and the degeneration of the lumbar spine. 

Due to the reliance Dr. B.A. placed on the medical literature 
in reaching his conclusion, the Board places more weight on 
the findings of Drs. J.G. and W.G., who both separately 
reviewed the medical literature on the subject, and whose 
findings both appeared more consistent with the conclusions 
of the authors of the articles submitted by the veteran.

The Board believes that the medical opinion evidence in the 
veteran's favor fails to convincingly demonstrate that forces 
allegedly at work during service could cause back pathology 
which was quiescent for a number of years, during which the 
veteran pronounced himself in excellent health and flew jets 
for both the National Guard and American Airlines, and then 
the same back pathology was suddenly unleashed to devastating 
effect in 1992.  The Board finds that the unremarkable seven 
year medical history after service is much more cogently 
explained by the opinions of the two Drs. G., who discern no 
connection between service and the current back disability, 
than it is by the rather vague and unsatisfying explanations 
proffered by the opinions and medical literature submitted by 
the veteran.

In summary, the Board has reviewed the medical evidence of 
record, including the numerous medical opinions both for and 
against the veteran's claim, and finds the most probative 
evidence to be the opinions of Drs. J.G. and W.G., who 
concluded that the veteran's low back disability was not 
caused by service and that his in-service complaints of back 
pain likely represented merely routine complaints of 
myofascial back pain and were not indicative of the onset of 
his current severe back disorder.  The Board also finds that 
the 7-year absence of any complaints or treatment for back 
related problems following discharge from active duty 
strongly weighs against the veteran's claim.  In conclusion, 
for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against service 
connection for a low back disability.  The benefit sought on 
appeal is accordingly denied.

The Board wishes to note that it has no reason to doubt the 
veteran's sincerity.  However, as discussed in detail above, 
the Board has concluded that the preponderance of the 
evidence indicates that his present low back disability is 
not related to service.  


ORDER

Entitlement to service connection for a low back disability, 
characterized as degenerative disc disease at L4-L5 and at 
L5-S1 with a herniated disc at L5-S1, status post laminectomy 
with right-sided radiculopathy, is denied.


REMAND

The veteran is also seeking service connection for a 
urological disorder, to include urinary stricture and 
hematuria, which he contends was incurred during service.  In 
addition, he is seeking a compensable evaluation for his 
service connected chronic sinusitis with vasomotor rhinitis.  
He contends that this condition is more severe than is 
contemplated by his currently assigned zero percent 
disability rating.

Regarding the veteran's claim of entitlement to service 
connection for a urological disorder, the Board notes that at 
times the veteran has contended that he is entitled to 
service connection for a number of urological disorders.  
When he initially filed his claim for service connection, the 
veteran contended that he has suffered from urethral 
stricture and hematuria since service as a result of his 
years as a helicopter and fighter pilot.  Specifically, the 
veteran contended that these conditions resulted from his not 
being able to urinate whenever the need presented itself 
while he was in the service.  Recently, the veteran has 
contended that he has developed a bladder condition distinct 
from his urethral stricture and hematuria, which he has 
claimed as secondary to his low back disability.  The Board 
notes that this second claim, the issue of entitlement to 
service connection for a neurogenic bladder disorder 
secondary to his claimed low back disability, has not been 
previously adjudicated and was referred to the RO for 
appropriate action in the Introduction.

As for the veteran's remaining urological disorders, urethral 
stricture and hematuria, which he has claimed entitlement to 
service connection for on a direct basis, the Board finds 
that the record is unclear as to the present state of these 
disabilities.  The record reflects that in 1994 and 1995, the 
veteran underwent surgery for significant urological problems 
on a number of occasions.  The veteran then underwent a VA 
examination in July 1996, and the VA examiner concluded that 
the veteran's urinary problems were doing better.  The 
veteran reported that he was experiencing no significant 
frequency of urination, no pain or tenesmus, no incontinence, 
and no pyuria at the time of his VA examination.  The VA 
examiner diagnosed the veteran with an asymptomatic defect at 
the prostatic urethra secondary to the laser surgery and 
concluded that the veteran did not have any significant 
urinary impairment at the present time.  Additionally, during 
his July 1998 hearing before the undersigned, the veteran 
himself reported that it was his understanding that his 
urinary stricture had resolved.

However, the record also reflects that in April 1997, the 
veteran underwent a cystourethroscopy with transurethral 
incision of a bladder neck contracture.  The surgical report 
is not clear as to whether this surgery was at all related to 
the veteran's claimed urethral stricture or hematuria, or 
whether it was due to solely to his claimed neurogenic 
bladder condition.  Therefore, the Board believes that the 
overall record is ambiguous as to whether the veteran has a 
currently diagnosed urological disability, to include 
urethral stricture and hematuria, claimed on a direct basis, 
which is distinct from his neurogenic bladder disorder, which 
is claimed on a secondary basis.  Thus an additional VA 
examination is warranted to determine the current status of 
these disabilities.  

With respect to the increased rating claim, during his July 
1998 hearing before the undersigned member of the Board, the 
veteran testified that he underwent surgery in April 1997 to 
repair his chronic sinus disability.  The veteran submitted a 
copy of the operation report dated in April 1997, accompanied 
by a waiver of RO consideration.  He also testified that 
since undergoing this surgery, he has continued to experience 
symptoms and still requires medication.  The veteran's 
representative requested that a current VA examination be 
completed in order to assess the severity of his current 
condition. 

In light of the fact that the veteran has undergone surgery 
for his service-connected sinusitis condition, and because 
there are no post-surgery treatment records or evaluation 
reports of record, the Board agrees with the veteran's 
representative that a current VA examination is necessary to 
assess the present level of disability of the veteran's 
service-connected chronic sinusitis and vasomotor rhinitis 
condition.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran to 
obtain the names and addresses and dates 
of treatment for all medical care 
providers who provided treatment related 
to his chronic sinusitis and vasomotor 
rhinitis or his claimed urological 
disabilities since April 1997.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not been previously obtained.  These 
records should then be associated with 
the claims file.

2.  When the above development has been 
completed to the extent possible, the 
veteran should be scheduled for a VA 
examination to determine the nature and 
extent of impairment caused by his 
service-connected sinusitis and vasomotor 
rhinitis disability.  In addition to 
providing a report of examination 
detailing any present symptomatology 
associated with service-connected 
sinusitis, including X-ray studies, the 
examiner should be requested to identify 
the number and length of any 
incapacitating or non-incapacitating 
episodes of sinusitis that the veteran 
has incurred over the previous year (an 
incapacitating episode means one that 
requires bed rest and treatment by a 
physician).  The examiner should also 
attempt to identify the extent to which 
the veteran has received antibiotic 
treatment for sinusitis and the existence 
of any symptoms including headaches, 
pain, purulent discharge or crusting.  
The examiner should also comment on 
whether any chronic osteomyelitis 
requiring repeated curettage is apparent.  
The veteran's claims folder and a copy of 
this remand must also be made available 
to and reviewed by the examining 
physician in conjunction with the 
requested examination.  The report of the 
examination should be associated with the 
appellant's claims folder.

3.  The veteran should also be scheduled 
for a VA urology examination to determine 
the nature and severity of the veteran's 
claimed urological disorders.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.   The examiner is requested 
to respond to the following inquiries, 
and may respond in terms of the 
likelihood of response (i.e., more or 
less likely than not or equally likely): 

a.  What is the clinical identity of 
the veteran's genitourinary 
disorder(s)? Specifically, the examiner 
should set forth each and every 
genitourinary disorder(s) which is 
found to exist.  In particular, the 
examiner should discuss whether the 
veteran is currently suffering from 
urethral stricture, hematuria, or 
neurogenic bladder.  The examiner 
should also discuss the nature of each 
genitourinary disorder(s) found and 
distinguish, to the extent possible, as 
to the symptomatology attributable to 
each.

b.  As to each genitourinary 
disorder(s) found, what is the likely 
etiology of that disorder(s)?  
Specifically, the examiner should 
render an opinion as to whether it is 
at least as likely as not that the 
veteran's genitourinary disorders are 
related to service.  In particular, the 
examiner is asked to provide specific 
comment as to the veteran's claim that 
his urethral stricture and hematuria 
are related his not being able to 
urinate when the need presented itself 
during service.

The report of the examination should be 
associated with the appellant's claims 
folder.

4.  Once the foregoing development has 
been completed to the extent possible, 
the RO should then readjudicate the 
issues of entitlement to an increased 
evaluation for service-connected chronic 
sinusitis/vasomotor rhinitis and 
entitlement to service connection for a 
urological disorder, to include urethral 
stricture and hematuria.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  The Board notes that the file used by Social Security Administration in making its determination has not 
been associated with the claims folder.  However, at his January 1996 hearing, while discussing his Social 
Security benefits, the veteran indicated that all of his pertinent medical records had been submitted to the RO, 
except for the most recent ones, which he testified that he would obtain following his hearing.  The Board 
believes that any pertinent evidence that could be obtained by acquiring his file from the Social Security 
Administration would be merely duplicative of previously submitted evidence.  Thus, the Board finds that no 
further action need be taken in this regard in order to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).
  This audiotape has been transcribed and the transcript has been associated with the veteran's claims folder.
  The Board notes that this conclusion appears to be consistent with the comment of the February 1996 VA 
orthopedic reviewer to the effect that if the veteran had severe back pain consistent with his currently 
diagnosed back disability during service, he would not have been able to carry out his duties.

